262 F.2d 342
Leonard A. PETO and Vera Peto (Husband and Wife), Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 159.
Docket 25225.
United States Court of Appeals Second Circuit.
Argued December 12, 1958.
Decided December 31, 1958.

Louis G. Greenfield, New York City (Sidney W. Rothstein, New York City, on the brief), for petitioners-appellants.
Arthur I. Gould, Atty., Dept. of Justice, Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson and Robert N. Anderson, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent-appellee.
Before CLARK, Chief Judge, and HINCKS and LUMBARD, Circuit Judges.
PER CURIAM.


1
We agree thoroughly with Judge Murdock's findings of fact and opinion that the losses in these ill-fated ventures cannot be considered "ordinary and necessary expenses paid * * * in carrying on any trade or business" under I.R.C. 1939, § 23(a) (1) (A). Nor do we find basis for sustaining the taxpayers' belated claim that the losses were "ordinary and necessary expenses * * * for the production or collection of income" under I.R.C.1939, § 23(a) (2).


2
Decision affirmed.